Ross, J., concurring.
I agree that the plaintiff should be regarded as a single woman. The property to which she asserts title was acquired by her in this state. Her husband has never been within the United States. For *138twenty odd years she has repudiated her marital relations, and conducted herself without regard to them. Under such circumstances, to permit her to fall back upon them and avoid her deed, on the ground that the certificate of the notary does not recite that she was examined “separate and apart” from her husband, with whom she has held no relations for more than twenty years, and who has never been in this country, seems to me to be beyond all reason. I therefore concur in the conclusion reached by the Chief Justice.